Name: Commission Regulation (EC) No 2390/95 of 11 October 1995 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 Avis juridique important|31995R2390Commission Regulation (EC) No 2390/95 of 11 October 1995 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeat Official Journal L 244 , 12/10/1995 P. 0060 - 0060COMMISSION REGULATION (EC) No 2390/95 of 11 October 1995 amending Regulation (EEC) No 1538/91 introducing detailed rules for implementing Regulation (EEC) No 1906/90 on certain marketing standards for poultrymeatTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1906/90 of 26 June 1990 on certain marketing standards for poultrymeat (1), as last amended by Regulation (EC) No 3204/93 (2), and in particular Articles 7 and 9 thereof, Whereas Commission Regulation (EEC) No 1538/91 (3), as last amended by Regulation (EC) No 3239/94 (4), lays down the detailed rules for implementing marketing standards in the poultrymeat sector; Whereas, in the light of experience, certain definitions concerning foie gras, and carcase presentation should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1538/91 is hereby amended as follows: 1. The first indent of the third subparagraph of Article 1 (3) is replaced by the following: '- duck livers shall weigh at least 300 g net.` 2. The second and the third indents of Article 2 (1) are replaced by the following: '- with giblets, - without giblets. The word "eviscerated" may be added.` Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1995. For the Commission Franz FISCHLER Member of the Commission